20-10887-tmd Doc#67 Filed 09/15/20 Entered 09/15/20 09:17:20 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: September 15, 2020
                                                           ________________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


  IN RE:

  WC 1st AND TRINITY LP
                                                       T
                                                       §
                                                       §
                                                       §             CASE NO. 20-10885
                                     O                 §
  WC 3RD AND CONGRESS LP                               §             CASE NO. 20-10887
                                                       §
  WC 1st AND TRINITY GP LLC                            §             CASE NO. 20-10886
                                                       §
  WC 3RD AND CONGRESS GP LLC                           §             CASE NO. 20-10888
                   O
                                                       §
                      Debtors                          §


                   ORDER GRANTING MOTION FOR RECONSIDERATION
                   AND AMENDING AND SUPERSEDING PRIOR ORDERS
M

          Came on for consideration the Debtors’ Motion for Reconsideration filed on August 20, 2020 and

  refiled on August 21, 2020. Upon consideration of, among other things, the Motion for Reconsideration

  and exhibits thereto and the record in this case, this Court finds that the Motion for Reconsideration should

  be granted. Accordingly, it is hereby




                                                       1
20-10887-tmd Doc#67 Filed 09/15/20 Entered 09/15/20 09:17:20 Main Document Pg 2 of 2



          ORDERED that this Court’s First Interim Order, entered on August 13, 2020 and the Second

  Interim Order Regarding Discovery in Connection with the Motions to Dismiss, entered on August 20, 2020

  in each of the above-styled cases, is hereby superseded by this Order. It is further

          ORDERED that Gregory S. Milligan, of the firm HMP Advisory Holdings, dba Harney Partners,

  solely in his capacity as state court receiver pursuant to the “Order Appointing Receiver” entered on

  December 10, 2019 in CAUSE No D-1-GN-18-007636 in Travis County District Court (“Milligan”), be

  granted immediate unfettered access to the accounting and financial information and transactions of WC

  1st and Trinity, LP and WC 3rd and Congress, LP on the Yardi system, as ordered by the state court on

  August 4, 2020. It is further

          ORDERED that pending further order, Milligan shall keep all such information confidential in

  accordance the anticipated protective order to be entered by this Court, which such order will be in




                                                       T
  accordance with the form of confidentiality order contained on the Court’s website at:

  https://www.txwb.uscourts.gov/procedures-judge-tony-m-davis.

                                                      ###
                                     O
  Respectfully submitted,

  FISHMAN JACKSON RONQUILLO PLLC

  /s/ Mark H. Ralston
                   O
  Mark H. Ralston
  State Bar No. 16489460
  Fishman Jackson Ronquillo PLLC
  Three Galleria Tower
  13155 Noel Road, Suite 700
  Dallas, TX 75240
M

  Telephone: (972) 419-5544
  Facsimile: (972) 4419-5500
  E-mail: mralston@fjrpllc.com

  PROPOSED COUNSEL FOR THE DEBTORS




                                                        2
